Exhibit 10.1

[Date]

[Name and Address]

Dear [Name of Employee]:

This letter is to confirm our discussion regarding the separation or severance
benefits to be provided to you.

In the event that (1) Zhone terminates your employment without “Cause” or
(2) following a “Change in Control” you terminate your employment for “Good
Reason” (as such terms are defined below), then Zhone will pay you the greater
of (i) $            1 or (ii) your then current annual salary in a lump sum as
severance in exchange for a standard release of claims. You will not receive the
severance if you do not sign the release of claims within 50 days following your
termination, or you revoke the release. The severance will be paid on the 8th
day following the effective date of the release. You also will not be eligible
for the severance payment if you voluntarily terminate your employment prior to
a Change in Control for any reason, or following a Change in Control other than
for Good Reason, or you are terminated for Cause.

For this purpose, “Cause” and “Change in Control” shall have the respective
meanings set forth in the company’s 2001 Stock Incentive Plan, as amended. “Good
Reason” shall mean (i) a diminution in your authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control, including an adverse change in your reporting relationship or a change
in the named individual to whom you report, (ii) a reduction of your total
compensation opportunities, (iii) a diminution in the authority, duties or
responsibilities of the named individual to whom you report, including a
requirement that you report to someone other than the Chief Executive Officer of
Zhone or someone who reports directly to the Board of Directors of Zhone, or
(iv) a requirement that you relocate your principal place of employment by more
than 50 miles. You must provide notice to Zhone of the existence of one or more
of the conditions listed above, within a period not to exceed 90 days of the
initial existence of such condition, and Zhone shall have a period of 10 days to
remedy the condition. If Zhone is unable to remedy such condition within the
10-day cure period, you may terminate your employment for Good Reason. For
purposes of the definition of Good

 

1 

Amount will be equal to 2008 annual base salary prior to giving effect to any
voluntary salary reduction.



--------------------------------------------------------------------------------

Reason, references to Zhone shall include any successor thereto in the Change in
Control, or if Zhone or its successor following such Change in Control is a
subsidiary, then Zhone shall mean the ultimate parent company.

This letter and the agreements contained herein shall be binding upon and shall
by their terms automatically be assigned to any successor in interest to Zhone
in a Change in Control, including but not limited to any entity that acquires
substantially all of the assets, capital stock or operations of Zhone.

As is our normal practice, your employment with us will remain voluntarily
at-will and for no specified period. Of course you are always free to resign at
any time, for any reason, or for no reason, as you deem appropriate. We will
have a similar right and may conclude our employment relationship with you at
any time, with or without Cause.

The terms stated in this letter, the proprietary rights and stock option
agreements you previously executed constitute the entire agreements between you
and Zhone regarding the terms and conditions of your employment, and they
supersede all prior negotiations, representations or agreements between you and
Zhone.

I want to thank all of you for your hard work and contributions in making Zhone
successful. With your continued commitment, our best days are ahead of us.

Sincerely,

Mory Ejabat

Chief Executive Officer

I AGREE TO AND ACCEPT TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.

 

 

    

 

   Executive Signature      Date   



--------------------------------------------------------------------------------

Schedule to Exhibit 10.1: In accordance with Instruction 2 to Item 601 of
Regulation S-K, the Company has filed only the form of Change in Control
Severance Agreement as the agreements are substantially identical in all
material respects, except as to the parties thereto, the dates of execution and
the minimum severance amount (which in each case will be equal to the employee’s
2008 annual base salary prior to giving effect to any voluntary salary
reduction). The Company agrees to furnish the agreements at the request of the
SEC. The Form of Change in Control Severance Agreement was entered into on
August 9, 2012 with the following officers, with their respective titles listed
below:

 

Name

   Title

Kirk Misaka

   Chief Financial Officer, Treasurer and Secretary

David Misunas

   Vice President, Business Development